Justice SAYLOR,
concurring.
I concur in the result reached by the majority, as I believe that reviewing courts should not, as an act of construction, insert a new item into an enumerated list appearing in a statute, whether or not they believe that the item’s absence reflects legislative inadvertence. Accord Majority Opinion, at 1194-95. See generally Vine v. SERS, 607 Pa. 648, 667, 9 A.3d 1150, 1161-62 (2010) (observing that it is improper for reviewing courts to supply statutory omissions, even those resulting from legislative inadvertence (citing Commonwealth v. Shafer, 414 Pa. 613, 621, 202 A.2d 308, 312 (1964))). I cannot join all of the majority’s reasoning, however, because I find the overall statutory scheme to contain, not only a lack of symmetry or convenience, see Majority Opinion, at 1193, but an internal inconsistency that could not have been intended by the General Assembly.
The inconsistency occurs because, under Section 704 of the Administrative Agency Law, the reviewing court is required to “hear the appeal without a jury on the record certified by the Commonwealth agency ” (emphasis added), 2 Pa.C.S. § 704, whereas, Section 4726(c) of the Vehicle Code states that the reviewing court “shall ... take testimony and examine into the facts of the case....” 75 Pa.C.S. § 4726(c) (emphasis added). Cf Dissenting Opinion, at 1199 & n. 2 (Castille, C.J.) (finding a “latent absurdity” in the statutory scheme). While it may perhaps be theoretically possible for the Commonwealth Court to conform to both directives, as by allowing PennDOT’s agency-level record to be supplemented with in-court testimony, it seems evident that this could not have been what the General Assembly intended by the phrase, “on the record certified by the Commonwealth agency.” Cf Majority Opinion, at 1192 (denying any inconsistency in the overall statutory scheme and rationalizing the “lack of symmetry” on the basis that the station owner and the mechanic may have opposing defenses).
I also disagree with the majority’s suggestion that any solution to this difficulty can only come from the Legislature. See id. at 1194-95. In this regard, as noted by the dissent, the General Assembly has given this Court the authority to alter jurisdictional assignments by means of rule-making. The initial text of Section 933 states:
Except as otherwise prescribed by any general rule adopted pursuant to section 503 (relating to reassignment of matters), each court of common pleas shall have jurisdiction of appeals from final orders of government agencies in the following cases:....
*119742 Pa.C.S. § 988(a). In turn, Section 503 provides:
(a) General rule. — The Supreme Court may by general rule provide for the assignment and reassignment of classes of matters among the several courts of this Commonwealth and the magisterial district judges as the needs of justice shall require and all laws shall be suspended to the extent that they are inconsistent with such general rules.
42 Pa.C.S. § 503(a); see also id. § 503(b) (setting forth procedures by which the General Assembly may approve or disapprove the proposed general rule, and providing for approval based on the General Assembly’s failure to act within a certain time period).
The grant of authority appearing in Section 933’s initial text appears broad enough for this Court to specify by rule that Section 4726(c) appeals be heard, in the first instance, in the common pleas court. Moreover, I believe the same to be required by the needs of justice in order to remedy the difficulties described above, as well as in the majority opinion and the responsive one authored by Mr. Chief Justice Castille.
Justice TODD joins this concurring opinion.